t c summary opinion united_states tax_court eugene j and kathryn a schumacher petitioners v commissioner of internal revenue respondent docket no 18776-02s filed date paul j quast for petitioners blaine c holiday for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively the issue for decision is whether petitioner husband’s petitioner’s leasing activity is insubstantial in relation to his s_corporation business activity such that petitioners may group the activities for purposes of the sec_469 passive_activity_loss rules pursuant to sec_1_469-4 income_tax regs some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in arlington minnesota on the date the petition was filed in this case petitioner is the majority owner of pro flight center inc pfc an s_corporation which was incorporated in date after acquiring the assets of the former stensin aviation pfc began its business activity at the beaver county airport in beaver falls pennsylvania on date the assets acquired from stensin aviation included five airplanes a fuel 1petitioners do not dispute any other adjustments in the statutory_notice_of_deficiency truck a fuel farm tools office equipment parts fuel and oil pfc’s principal business activities from the time of its inception have been flight training aircraft rental charter services and aircraft sales pfc’s principal_place_of_business is at the beaver county airport during the years in issue petitioner owned percent of the shares of pfc while fred a neppach owned the remaining percent during this time petitioner participated in pfc on a full-time basis as a manager flight instructor and mechanic while also holding the corporate offices of president treasurer and assistant secretary mr neppach served as pfc’s general manager vice president and secretary mr neppach who had received his interest in pfc in exchange for future services never contributed capital to pfc and in he transferred all of his shares to petitioner for no consideration beginning in petitioner began acquiring additional equipment which he determined was necessary in order to continue the operation of pfc petitioner decided to purchase the equipment himself and lease it to pfc because petitioner felt that the company could not have afforded to make the purchases and because if petitioner had let the company buy the equipment he mr neppach would automatically have percent of the equipment petitioner felt this was undesirable because mr neppach had no financial equity in the corporation at that time petitioner used personal retirement_funds and commercial loans to make the equipment purchases in petitioner purchased an airplane at a cost of dollar_figure in order to lease it to pfc this plane subsequently was sold in for dollar_figure at a gain of dollar_figure in petitioner purchased two airplanes and two airplane engines for lease to pfc the cost of the airplanes totaled dollar_figure and the cost of the engines totaled dollar_figure written leases were executed between petitioner and pfc under which pfc was responsible for operating and maintenance_expenses including fuel repairs insurance and taxes payments required under the leases ranged from dollar_figure per month to dollar_figure per month per aircraft pfc made actual lease payments to petitioner of dollar_figure in dollar_figure in and dollar_figure in these payments were significantly less than what was required under the leases for example the leases required_payments totaling dollar_figure in the equipment leased to pfc was used exclusively by pfc in addition to the aircraft leased to pfc by petitioner and the five aircraft acquired from stensin aviation pfc leased five more aircraft from other parties on pfc’s federal_income_tax returns for the years in issue the following income was reported and deductions claimed gross_receipts dollar_figure dollar_figure cost_of_goods_sold big_number big_number gross_profit loss big_number big_number other income big_number -0- total income big_number big_number deductions big_number big_number income loss big_number big_number the classification of certain income as other income in rather than gross_receipts as was done in was not the result of a change in pfc’s operations during those years the balance sheets per books filed with these returns reflected the following year-end asset costs and values cost of depreciable assets big_number big_number less accumulated depreciation big_number big_number other assets big_number big_number total assets big_number big_number pfc has reported operating losses in each year since its inception petitioner’s share of these losses as a percent owner were as follows dollar_figure in dollar_figure in dollar_figure in and dollar_figure in because petitioner’s adjusted_basis in his pfc stock during the years in issue was zero petitioner was unable to deduct these losses in full as of the end of petitioner’s suspended_loss was dollar_figure and as of the end of petitioner’s suspended_loss was dollar_figure petitioners filed joint federal_income_tax returns for taxable years and with each of these returns petitioners filed a schedule c profit or loss from business for petitioner’s airplane leasing activity on these forms petitioners reported the following gross_receipts dollar_figure dollar_figure depreciation expense big_number big_number mortgage expense big_number big_number legal professional expense -0- profit loss big_number big_number petitioners also reported that petitioner materially participated in the leasing activity in each year in the statutory_notice_of_deficiency respondent determined that petitioner’s schedule c leasing activity was a passive_activity subject_to the provisions of sec_469 respondent accordingly limited the losses allowable to petitioners with respect to the activity to the extent of petitioners’ passive_income this resulted in the disallowance of deductions for losses of dollar_figure in and dollar_figure in pursuant to sec_469 a passive_activity_loss generally is not allowed as a deduction for the year in which it is sustained a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 passive activitie sec_2although the record is not clear the disallowed loss in 1998--which is less than the schedule c loss of dollar_figure-- apparently reflects the dollar_figure gain from the sale of the airplane which petitioner had purchased to lease to pfc generally are those activities which involve the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental activities generally are presumptively passive without regard to whether the taxpayer materially participates in the activity sec_469 subject_to statutory and regulatory exceptions not applicable here a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 pursuant to the regulations issued under sec_469 certain activities may be grouped into a single activity for purposes of ascertaining whether the resulting combined activity is a passive_activity under that section the regulations state the general_rule that one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 income_tax regs a taxpayer who is a shareholder of an s_corporation may group the activity of that s_corporation with an activity conducted directly by the taxpayer sec_1_469-4 income_tax regs whether activities constitute an appropriate economic unit depends upon all the relevant facts and circumstances giving the greatest weight to similarities and differences in the types of trades_or_businesses the extent of common_control the extent of common ownership geographical location and interdependencies between the activities sec_1 c income_tax regs taxpayers may use any reasonable method of applying the relevant facts and circumstances in grouping activities id however there are limitations imposed on taxpayers’ ability to group certain activities sec_1_469-4 income_tax regs the limitation applicable to the case at hand provides grouping rental activities with other trade_or_business activities-- i rule a rental_activity may not be grouped with a trade_or_business activity unless the activities being grouped together constitute an appropriate economic unit under paragraph c of this section and-- a the rental_activity is insubstantial in relation to the trade_or_business activity b the trade_or_business activity is insubstantial in relation to the rental_activity or c each owner of the trade_or_business activity has the same proportionate ownership_interest in the rental_activity in which case the portion of the rental_activity that involves the rental of items of property for use in the trade_or_business activity may be grouped with the trade_or_business activity sec_1_469-4 income_tax regs the regulations do not define the term insubstantial the dispute in this case has been narrowly drawn by the parties the sole issue we must decide is whether the leasing activity is insubstantial in relation to the pfc activity within the meaning of sec_1_469-4 income_tax regs if it is petitioners may group petitioner’s leasing activity with the pfc activity thereby allowing petitioners to categorize as non- passive and therefore deduct the losses_incurred by petitioner’s leasing activity because respondent does not dispute that the two activities are an appropriate economic unit we need not address the specific factors enumerated in sec_1_469-4 income_tax regs in arguing that the leasing activity was not insubstantial in relation to the pfc activity respondent makes several comparisons between them highlighting the income losses cost of depreciable assets and basis of assets in both activities in arguing that the leasing activity was insubstantial in relation to the pfc activity petitioners focus both on quantitative comparisons similar to those focused on by respondent as well as on other qualitative factors see generally 96_fsupp2d_850 s d ind the parties’ comparison of the value of the assets of each activity is not determinative under the particular facts of this case merely because the rental_activity in this case involved the rental of assets with high values does not make the primary trade_or_business activity less substantial in relation to that rental_activity most importantly a comparison of the value of the assets does not take into account the value of equipment that pfc leased from parties other than petitioner but that was instrumental to pfc’s operations we find that in ascertaining whether the leasing activity was insubstantial in relation to the pfc activity the most significant fact in this case is that petitioner created and operated the leasing activity solely for pfc’s benefit in furtherance of this goal petitioner spent very little time conducting the affairs of the leasing activity in comparison with the very substantial amount of time and effort expended by petitioner in carrying on pfc’s business the leasing activity was intended to and in fact did provide a service solely to pfc its purpose was to enhance pfc’s ability to generate business maintain pfc’s viability as an ongoing concern and possibly enable pfc to become profitable in the future not to provide an income stream independently from pfc consistent with this purpose the leasing activity had gross_receipts of dollar_figure in and dollar_figure in compared to pfc’s gross_receipts and other income of dollar_figure and dollar_figure in each respective year based on the record in this case we find that petitioner’s leasing activity was insubstantial in relation to the pfc activity accordingly we do not sustain respondent’s determination that the leasing activity was a passive_activity subject_to the provisions of sec_469 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
